Mr. Justice Goddard
delivered the opinion of the court:
This is a kindred case to The Colorado Farm & Live Stock Company v. C. A. Beerbohm, etc., ante, p. 464, and also involves the right of the county treasurer to assess and subject to sale for taxes the interests acquired by a purchaser of. lands, donated to the state for the use and benefit of the Agricultural College, during the time the title to such, lands remains in the state, notwithstanding the provisions of the act of 1887, as amended by the act of 1889.
An answer, including a general demurrer, was filed to the original complaint, and by agreement of the parties the answer was treated and regarded as a demurrer, and was sustained.
The plaintiffs, by leave-.of court, filed their supplemental complaint; setting forth, among other *522■things, that the defendant as county treasurer did, on the tenth day of December, 1906, offer for sale and purport to sell all the right, title and interest of the said plaintiffs acquired under the certificates of purchase, mentioned and described in the original complaint, and all their right, title and interest in and to the lands described in the original complaint, for taxes alleged to be due and payable thereon for the years 1902, 1903, 1904 and 1905, and had issued his certificates of sale therefor. On motion this complaint was stricken from the files.
By leave of court an amended complaint was filed, again setting forth the facts and proceedings that had occurred since the filing of the original complaint. To this amended complaint a demurrer was sustained, and the action dismissed.
For the reasons given in The Colorado Farm & Live Stock Company v. Beerbohm, supra, the judgment rendered herein is reversed,' and the cause remanded, with directions to the trial court to grant the relief prayed for. Reversed and remanded.
Decision en banc.
Mr. Justice Maxwell not participating.